internal_revenue_service number release date index number ------------------------ ----------------------------------- ------------------------------------ ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc tege eb hw plr-139531-05 date date ----------------------------------------------------------------------- key the plan ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------- the employer -------------------------------------------------- ------------------------------------------------------------------------------------------------ the union ------------------------------------------------------------------------------------------------------------ dear ---------------- ------------------------------------------------------------------------ this is in reply to the ruling_request dated date which you submitted as pursuant to collective bargaining agreements with the union the employer authorized representative of the plan based on the information submitted we understand the relevant facts to be as follows provided group_health_plan coverage to eligible retired employees and their dependents the employer became the subject of a bankruptcy proceeding under title of the united_states_code in connection with the employer’s bankruptcy the employer and the union renegotiated the retiree health benefits the plan was established to provide the renegotiated benefits and a_trust was established to fund the benefits the employer is required to make ongoing contributions to the trust pursuant to a negotiated formula the plan is administered by a committee half of the members of which are the plan provides current benefits for current retirees and future_benefits for you have represented that the plan committee is considering the modification of plr-139531-05 appointed by the employer and half of the members of which are appointed by the union the employer continues to provide a group_health_plan to active employees future retirees the plan was required to provide benefits to existing retirees for a short_period following the effective date of the renegotiated benefits that were identical to the benefits before renegotiation other than a 12-month_period of guaranteed benefits immediately following retirement for certain retirees since the expiration of that short_period the plan committee has had discretion to determine benefits that will be paid under the plan currently the plan is not providing benefits to otherwise eligible retirees who are eligible for the health_coverage_tax_credit hctc in addition currently retirees under age are required to pay less than percent of the cost of coverage benefits so that otherwise eligible retirees who are eligible for the hctc would be eligible for benefits under the plan and that the contribution rate for all retirees under age would be increased so that they would be paying more than percent of the cost of coverage these changes would be made only if we rule favorably that the coverage provided under the plan to union retirees in settlement of whatever obligations the employer may have had by eliminating the existing retiree benefits is qualified_health_insurance for purposes of sec_35 of the code the coverage the union retirees receive under the plan will not be treated as other subsidized coverage within the meaning of sec_35 as long as they pay more than percent of the cost of their coverage under the plan and the plan constitutes a group_health_plan within the meaning of sec_4980b and is subject_to the continuation_coverage requirements of sec_4980b individual for qualified_health_insurance during eligible coverage months for coverage of the individual and qualifying family members insurance including coverage under a cobra_continuation_provision as defined in sec_9832 sec_9832 defines a cobra_continuation_provision as sec_4980b other than subsection f insofar as it relates to pediatric vaccines part of subtitle b of title i of the employee_retirement_income_security_act_of_1974 other than section or title xxii of the public health service act which the eligible_individual has other specified coverage and is not entitled to the hctc with respect to a family_member for a month in which the family_member has other specified coverage sec_35 provides that a plan under which an employer pays or incurs at least percent of the cost of coverage is other specified coverage for any individual receiving coverage under the plan sec_35 also under sec_35 an eligible_individual is not entitled to the hctc for a month in sec_35 defines ten categories of health coverage that are qualified health sec_35 provides a percent tax_credit for amounts paid_by an eligible sec_4980b requires group_health_plans with some exceptions to make plr-139531-05 provides additional circumstances under which eligible alternative taa recipients are considered to have other specified coverage namely if the employer pays or incurs any portion of the cost of coverage under certain plans or if the eligible_alternative_taa_recipient is merely eligible for coverage under certain plans for which an employer pays or incurs at least percent of the cost of coverage cobra_continuation_coverage available to qualified beneficiaries in connection with the occurrence of qualifying events a bankruptcy proceeding under title of the united_states_code with respect to an employer that but for the cobra_continuation_coverage required under sec_4980b results in a loss of coverage for a retired employee or a spouse dependent_child or surviving_spouse of a retired employee is one of the qualifying events under sec_54_4980b-4 q a-1 c of the miscellaneous excise_tax regulations to lose coverage in this context means to cease to be covered under the same terms and conditions as in effect immediately before the qualifying_event sec_54_4980b-7 of the regulations sets forth the rules for how long a plan must make cobra_continuation_coverage available in connection with a qualifying_event that is the bankruptcy of the employer under q a-4 e of sec_54_4980b-7 a plan may be obligated to make cobra_continuation_coverage available to the retired employee until the retired employee’s death and in the case of any other qualified_beneficiary until the earlier of the qualified beneficiary’s death or the date that i sec_36 months after the retired employee’s death however under q a-1 of sec_54_4980b-7 the obligation to make cobra_continuation_coverage available can end on various earlier dates including the date that the employer ceases to provide a group_health_plan to any employee available to a qualified_beneficiary is the same coverage that is made available to similarly situated noncobra beneficiaries meaning under sec_4980b as under sec_5000 under sec_5000 a group_health_plan is a plan of or contributed to by an employer or employee_organization to provide health care to one or more listed classes of individuals including current and former employees organization the union to provide health care to former employees of the employer the employer contributes to the plan the plan is clearly a group_health_plan within the meaning of sec_5000 and sec_4980b of the code continuation_coverage requirements of sec_4980b applies to either the plan or to there is nothing in the facts to indicate that any of the exceptions to the cobra under q a-1 of sec_54_4980b-5 of the regulations the coverage that must be made the plan was established by an employer the employer and an employee under sec_4980b of the code a group_health_plan has the same the obligation of the employer under sec_4980b is to make available to the plr-139531-05 any other group_health_plan maintained by the employer for any relevant period described in this ruling the benefits the union retirees are receiving from the plan are different from the benefits they were receiving before those benefits were renegotiated any change in the terms or conditions under which benefits are provided constitutes a loss of coverage for purposes of the cobra_continuation_coverage requirements of sec_4980b accordingly the bankruptcy of the employer is a qualifying_event for any union retiree who was receiving retiree coverage before the change in benefits occurred and for any spouse or dependent_child or surviving_spouse of such a retired employee receiving benefits under a group_health_plan of the employer on the day before the bankruptcy proceeding commenced with respect to the employer the bankruptcy of the employer is not a qualifying_event with respect to future retirees nor with respect to their spouses dependent_children or surviving spouses thus although the future retirees or their family members may receive coverage under the plan that coverage will not be cobra_continuation_coverage nor will it be in settlement of any obligation the employer may have had to make cobra_continuation_coverage available to them qualified beneficiaries in connection with the employer’s bankruptcy the same coverage it makes available to similarly situated beneficiaries who have not experienced a qualifying_event it is not clear from the facts that coverage under the plan satisfies this requirement coverage that does not satisfy the requirements of sec_4980b can nevertheless be considered coverage provided pursuant to sec_4980b if the coverage is made available in settlement of an obligation to make cobra_continuation_coverage available under the facts described coverage made available under the plan to those individuals who are qualified beneficiaries in connection with the employer’s bankruptcy is being made available at least in part in settlement of whatever obligations the employer may have had under the cobra_continuation_coverage requirements by changing the terms under which retiree coverage would be made available because the bankruptcy proceeding is a qualifying_event and the employer is obligated under sec_4980b to make continuation_coverage available to qualified beneficiaries the coverage made available under the plan to qualified beneficiaries in connection with the employer’s bankruptcy is in settlement of an obligation to make cobra_continuation_coverage available 4980b to allow an effective waiver of an individual’s future rights as a potential qualified_beneficiary before a qualifying_event for that individual has occurred if such a waiver could be effective a plan could avoid any cobra_continuation_coverage obligation merely by requiring all enrolling participants to waive all cobra_continuation_coverage rights as a condition of enrollment the regulations acknowledge the right of a qualified_beneficiary to waive the right to cobra_continuation_coverage once a qualifying_event has occurred and the right to revoke that waiver before the end of the election_period in general it is inconsistent with the policies reflected in the rules of section plr-139531-05 although the regulations do not acknowledge the possibility of a waiver before the right to elect cobra_continuation_coverage arises we believe that in limited circumstances such a waiver can be effective if a waiver is entered into shortly before and in anticipation of a qualifying_event with the waiving party being fully informed of the right to cobra_continuation_coverage in connection with the anticipated qualifying_event then the waiver is not contrary to the policies reflected in sec_4980b in these limited circumstances in which an anticipatory waiver of cobra_continuation_coverage is not contrary to public policy the provisions in the regulations allowing revocation of the waiver until the end of the election_period apply thus although an individual may effectively waive some or all of the individual’s cobra_continuation_coverage rights shortly before the occurrence of the qualifying_event that gives rise to those rights under the code provisions and regulations relating to cobra_continuation_coverage the individual may revoke that waiver at any time before the end of the cobra election_period however the effect of other law such as law under title of the united_states_code may affect the individual’s right under the code to revoke the waiver employer after the bankruptcy proceeding commenced but before it had resulted in a loss of health coverage for the retirees and thus before a qualifying_event had occurred the terms of the plan because the coverage is not necessarily the same as that provided to similarly situated noncobra beneficiaries do not satisfy the requirements for cobra_continuation_coverage the agreement by the union to accept the plan in lieu of the coverage required under sec_4980b was an effective waiver of the retirees’ cobra_continuation_coverage rights the code and the regulations alone would not have prevented an individual subject_to the agreement negotiated by the union from revoking that waiver at any time before the end of the cobra election_period however applicable law under title of the united_states_code may have prevented such a revocation from taking effect coverage provided pursuant to the requirements of sec_4980b is coverage provided under a cobra_continuation_provision within the meaning of sec_9832 even if the coverage does not satisfy the requirements of sec_4980b such coverage is also qualified_health_insurance within the meaning of sec_35 in the facts described the union negotiated the terms of the plan with the accordingly based on the information presented and representations made we rule as follows coverage under the plan while not satisfying the requirements of sec_4980b is qualified_health_insurance for purposes of sec_35 with respect to those individuals to whom the employer had the obligation to make cobra_continuation_coverage available under sec_4980b in connection with the employer’s bankruptcy if coverage under the plan is modified so that union retirees under age pay more than percent of the cost of coverage that coverage will not be considered plr-139531-05 other specified coverage within the meaning of sec_35 for anyone who is not an eligible_alternative_taa_recipient the plan is a group_health_plan under sec_4980b and is subject_to the cobra_continuation_coverage requirements of sec_4980b except as specifically ruled no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed about how the employee_retirement_income_security_act_of_1974 applies to the facts described in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely harry beker branch chief health and welfare employee_benefits tax exempt government entities
